                          UNITED STATES DISTRICT COURT
                       EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION


 LINDA BETH GUPTON,                           )
                                              )
                     Plaintiff                )
                                              )
 vs.                                          )           JUDGMENT IN A CIVIL CASE
                                              )             CASE NO. 5:18-CV-25-BR
 NORTH CAROLINA DEPARTMENT OF                 )
 PUBLIC SAFETY, NORTH CAROLINA                )
 STATE HIGHWAY PATROL,                        )
                                              )
                     Defendants.              )




Decision by Court.

IT IS ORDERED, ADJUDGED, AND DECREED that the defendant's motion for summary
judgment is GRANTED. The case is DISMISSED WITH PREJUDICE. The clerk is
DIRECTED to enter judgment and close the case.




This Judgment filed and entered on April 9, 2019, and copies to:
Barry K. Henline (via CM/ECF electronic notification)
Corrine Lusic (via CM/ECF electronic notification)



 April 9, 2019                                          Peter A. Moore, Jr.
                                                        Clerk of Court



                                                  By:
                                                        Deputy Clerk
